Citation Nr: 1510877	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-13 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher initial rating for service-connected thoracolumbar spine degenerative disease (referred to hereinafter as "back" disability), currently at 10 percent.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to July 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Service connection for bilateral hearing loss and for tinnitus was denied therein.  Additionally, service connection was granted and an initial 10 percent rating assigned for a back disability.  Each of these determinations was appealed by the Veteran.

In a September 2014 statement, the Veteran raised the issue entitlement to service connection for a right hip disability, to include as secondary to his service-connected back disability.  This issue has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it.  It accordingly is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c) (2014).  When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2014).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2014).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).

Voluminous private treatment records are available, the most recent dated in August 2013.  The Veteran has identified more recent outstanding private treatment records pertinent to this matter.  He indicated in his September 2014 statement that Dr. B.M. treated his back in late 2013 and in 2014.  As such, he must be asked either to submit these records or provide enough information to identify and locate them along with authorization for their release to VA.  If he opts to provide the information and authorization, an initial request for the records must be made.  A follow-up request or requests also must be made as necessary, with notice to him and his representative if doing so is unsuccessful.

II.  Medical Examination and Opinion

If a VA medical examination and/or a VA medical opinion has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  Adequacy occurs when the Board can perform an informed adjudication.  Barr, 21 Vet. App. at 303.  The Veteran's entire history accordingly must be taken into account.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Any disability present must be described in sufficient detail at the examination.  Id.  All factual premises underlying the opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the opinion further must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

The Veteran underwent a VA medical examination complete with VA medical opinion concerning bilateral hearing loss and tinnitus in May 2010.  Both the examination and the opinion are inadequate.  There was no review of the Veteran's private treatment records.  His service treatment records were reviewed, but not thoroughly.  The examiner's list of each hearing test was incomplete.  Particularly notable among the tests missed was one dated in April 1960 just 2 days after the Veteran entered service.  There was no mention that test results were reported pursuant to the standards set by the American Standards Association (ASA) until October 31, 1967, when a switch was made to the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Finally, there was no mention of the Veteran's documented earaches, otitis media and externa, Eustachian tube dysfunction, and high frequency hearing loss in the right ear that was not considered disabling during service.

With respect specifically to the examination, hearing loss was found in each ear.  Yet test results showed that only the hearing loss in the right ear qualifies as a disability for VA purposes.  38 C.F.R. § 3.385.  This was not referenced by the examiner.  Neither were the seemingly conflicting private test results from Dr. T.F. dated in July 2006, and; thus, there was no reconciliation of these results.  Regarding the opinion for bilateral hearing loss, the underlying factual premise is inaccurate.  The examiner indicated simply that an opinion would be speculative because only unreliable whisper testing was performed upon the Veteran's entry into service.  Yet the aforementioned test two days later was an audiometric test.  Regarding tinnitus, the examiner provided a negative opinion based on a lack of evidence.  This ignores statements from the Veteran as well as his private treatment records.  Arrangements, in sum, must be made for another VA medical examination complete with opinions for several reasons.

Like above, the last VA medical examination concerning the Veteran's service-connected back disability was in May 2010.  It thus is almost five years old.  A new examination is not required due solely to the passage of time, however.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  All that is required for adequacy in a higher initial rating context is that the examination be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition to being dated, the aforementioned VA medical examination may not be contemporaneous.  The Veteran denied back pain radiation at the examination, for example, but he indicated in his September 2014 statement that he began experiencing radiating pain into his left leg in late 2013.  He further indicated undergoing corrective back surgery for this in March 2014.  Arrangements thus must be made for a new VA medical examination.

A REMAND is directed for the following (please note that expedited handling is requested because this matter has been advanced on the Board's docket):

1.  Request that the Veteran submit all outstanding pertinent private treatment records or provide enough information to identify and locate them along with an authorization for their release to VA.  This includes, at a minimum, those dated in late 2013 and 2014 from Dr. B.M.  If information and authorization is provided, make an initial request for the records with a follow-up request as necessary.  Associate all requested records received with the claims file.  If any requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure and document the claims file accordingly.

2.  After completion of the above, arrange for the Veteran to undergo a VA medical examination regarding bilateral hearing loss and tinnitus.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his work and daily life.  All necessary tests next shall be performed, the results of which shall be set forth in the report.  A diagnosis or diagnoses then shall be rendered.

The examiner finally shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss (whether bilateral or in just one ear) was incurred during, though preexisting was aggravated (permanently worsened beyond natural progression) during, or otherwise is related to his conceded loud noise exposure from aircraft during service.  The same opinion shall be rendered for his tinnitus.  

Reconciliation of any conflicting diagnoses must be provided in the report.  A clear and full rationale also (explanation) must be provided for each opinion in the report.  This requires that medical principles be discussed as they relate to the medical and lay (non-medical) evidence.  If an opinion cannot be reached without speculation, the examiner shall discuss why.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.

The examiner is advised that the service treatment records contain numerous audiometric tests, to include one in April 1960 dated just two days after entrance, and document earaches, otitis media and externa, Eustachian tube dysfunction, and high frequency hearing loss in the right ear that was not considered disabling.  The switch in reporting test results from ASA to ISO-ANSI on November 1, 1967, must be taken into account.

For private treatment records, the examiner is advised of documented earaches, otitis media, denials and reports of ringing in the ears, and a July 2006 audiometric test performed by Dr. T.F. which appears to conflict with the prior VA medical examination for the left ear diagnosis.  Finally, the examiner is advised that the Veteran reports tinnitus which has increased in frequency since service.

3.  Also after completion of the above, arrange for the Veteran to undergo a VA medical examination regarding his service-connected back disability.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his work and daily life.  The examiner must address the question of whether the Veteran experiences any type of neurological dysfunction, e.g., radiculopathy, due to his back disability.  All necessary tests next shall be performed, the results of which shall be set forth in the report.

4.  Then readjudicate the issues of entitlement to service connection for bilateral hearing loss, to service connection for tinnitus, and to a higher initial rating for a service-connected back disability.  Issue a rating decision for all determinations that are favorable, whether partially or fully, and/or a supplemental statement of the case (SSOC) for all determinations that are partially or fully unfavorable.  Provide a copy of the rating decision and/or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for any VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

It is reiterated that this matter must be afforded prompt treatment.  The law indeed requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  Further, as noted above, expeditious handling is required because this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

